COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT

Appellate case name:        Manisch Sohani and Anis Virani v. Nizar Sunesara

Appellate case number:      01-16-00460-CV

Trial court case number:    1058441

Trial court:                County Court at Law No. 1 of Harris County

       On June 6, 2016, the appellants, Manisch Sohani and Anis Virani, filed a notice of
appeal from the final judgment, signed by the trial court on March 9, 2016, after filing a
motion for new trial. See TEX. R. APP. P. 26.1(a)(1). On June 30, 2016, the parties filed
this agreed motion to abate requesting that this Court abate this appeal to permit
mediation pursuant to a Rule 11 agreement in which the parties, among other things,
agreed to file this joint motion to abate this appeal to allow for mediation.

       Accordingly, the Court grants the joint motion and abates the appeal and
remands the case to the trial court for further proceedings. This appeal is abated, treated
as a closed case, and removed from this Court’s active docket. The appeal will be
reinstated on this Court’s active docket when either party files a motion to reinstate this
appeal with the Clerk of this Court.

       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                    

Date: July 19, 2016